EXHIBIT 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
November 9, 2006, between ACA CAPITAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), ACA FINANCIAL GUARANTY CORPORATION, a Maryland corporation
(“Financial,” and, together with Holdings the “Company”) and EDWARD U. GILPIN
(the “Executive”).

The Company and the Executive are parties to that certain Amended and Restated
Employment Agreement, dated as of September 30, 2004 (the “Effective Date”), as
amended by amendment number one thereto dated January 2, 2005 (the “Former
Employment Agreement”).

Financial desires to continue to employ the Executive and the Executive desires
to continue such employment, but under modified terms as described herein.

Accordingly, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are mutually acknowledged, the Company and the Executive agree as
follows:


1.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(A)                                  “AFFILIATE” OF A PERSON MEANS A PERSON THAT
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES CONTROLS, IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH, THE PERSON SPECIFIED.  UNLESS THE
CONTEXT OTHERWISE REQUIRES, THE TERM “CONTROL” (INCLUDING THE TERMS
“CONTROLLING,” “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) MEANS THE
POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF
THE MANAGEMENT AND POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT, OR OTHERWISE.


(B)                                 “BASE SALARY” MEANS THE SALARY PROVIDED FOR
IN SECTION 4 OR ANY INCREASED SALARY GRANTED TO THE EXECUTIVE PURSUANT TO
SECTION 4.


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF
HOLDINGS, AS CONSTITUTED FROM TIME TO TIME.


(D)                                 “CAUSE” MEANS THE EXECUTIVE:


(I)                                     IS CONVICTED OF, OR PLEADS NOLO
CONTENDERE (OR SIMILAR PLEA) TO, A FELONY OR A CRIME INVOLVING MORAL TURPITUDE;


(II)                                  PERFORMS AN ACTION OR FAILS TO TAKE AN
ACTION THAT, IN THE REASONABLE JUDGMENT OF A MAJORITY OF THE MEMBERS OF THE
BOARD, CONSTITUTES WILLFUL DISHONESTY, LARCENY, FRAUD OR GROSS NEGLIGENCE BY THE
EXECUTIVE IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES TO THE COMPANY, OR MAKES
A KNOWING OR RECKLESS MISREPRESENTATION (INCLUDING BY OMISSION OF ANY MATERIAL
ADVERSE INFORMATION) TO SHAREHOLDERS, DIRECTORS OR OFFICERS OF THE COMPANY,
WHICH IN THE CASE OF GROSS NEGLIGENCE ONLY, IS MATERIAL AND ADVERSE TO THE
COMPANY OR ITS BUSINESS OR ITS REPUTATION;


--------------------------------------------------------------------------------





(III)                               ENGAGES IN INDEPENDENTLY VERIFIED
(DETERMINED BY A QUALIFIED MEDICAL OR MENTAL HEALTH PROFESSIONAL), CONTINUING
AND UNREMEDIED FOR A PERIOD OF AT LEAST SIX (6) MONTHS, SUBSTANCE ABUSE
INVOLVING DRUGS OR ALCOHOL;


(IV)                              WILLFULLY AND REPEATEDLY FAILS, AFTER THIRTY
(30) BUSINESS DAYS NOTICE, TO MATERIALLY FOLLOW THE MATERIAL WRITTEN POLICIES OF
THE COMPANY OR LAWFUL INSTRUCTIONS OF THE BOARD; OR


(V)                                 MATERIALLY BREACHES THIS AGREEMENT OR ANY
WRITTEN POLICY, RULE OR REGULATION ADOPTED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES RELATING TO COMPLIANCE WITH SECURITIES LAWS OR OTHER LAWS, RULES OR
REGULATIONS AND SUCH BREACH IS NOT CURED BY THE EXECUTIVE OR WAIVED IN WRITING
BY THE COMPANY WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH BREACH TO
THE EXECUTIVE.

No act, or failure to act, on Executive’s part shall be considered “willful”
unless done, or omitted to be done, without good faith and without reasonable
belief that the action or omission was in the best interest of the Company.


(E)                                  “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS AFTER THE EFFECTIVE DATE:


(I)                                     ANY PERSON (OTHER THAN ANY PERSON THAT
IS A STOCKHOLDER OF HOLDINGS AS OF THE EFFECTIVE DATE, OR OTHER THAN A TRUSTEE
OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
HOLDINGS, OR A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF
HOLDINGS IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIPS OF STOCK OF
HOLDINGS) BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF
HOLDINGS REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER
OF HOLDINGS’ THEN OUTSTANDING VOTING SECURITIES; OR


(II)                                  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EFFECTIVE DATE), INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD (AND ANY NEW DIRECTOR, WHOSE
ELECTION BY HOLDINGS’ STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS
(2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE
BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS SO
APPROVED), CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF; OR


(III)                               ANY PERSON (OTHER THAN ANY PERSON THAT IS A
STOCKHOLDER OF HOLDINGS AS OF THE EFFECTIVE DATE, OR OTHER THAN A TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF HOLDINGS,
OR A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF HOLDINGS IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIPS OF STOCK OF HOLDINGS) IS
OR BECOMES ABLE TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD; OR


(IV)                              A CLOSING OR COMPLETION, AS APPLICABLE, OF (I)
THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF HOLDINGS’ ASSETS OR (II)
A MERGER, CONSOLIDATION, OR REORGANIZATION OF HOLDINGS WITH OR INVOLVING ANY
OTHER CORPORATION, OTHER THAN A MERGER, CONSOLIDATION, OR REORGANIZATION THAT
WOULD RESULT IN THE VOTING SECURITIES OF HOLDINGS OUTSTANDING IMMEDIATELY PRIOR
THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING
CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST FIFTY PERCENT
(50%) OF THE COMBINED VOTING

2


--------------------------------------------------------------------------------





POWER OF THE VOTING SECURITIES OF HOLDINGS (OR SUCH SURVIVING ENTITY)
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION, OR REORGANIZATION.

However, in no event shall a “Change of Control” be deemed to have occurred,
with respect to the Executive, if Executive is part of a purchasing group that
consummates the Change of Control transaction.  Executive shall be deemed “part
of a purchasing group” for purposes of the preceding sentence if the Executive
is an equity participant in the purchasing Person (except for: (i) passive
ownership of less than three percent (3%) of the stock of the purchasing
company; or (ii) ownership of an equity interest in the purchasing company or
group that is otherwise not significant, as determined prior to the Change of
Control by a majority of the non-employee continuing directors of Holdings).


(F)                                    “CLAIM” MEANS ANY CLAIM, DEMAND, REQUEST,
INVESTIGATION, DISPUTE, CONTROVERSY, THREAT, DISCOVERY REQUEST, OR REQUEST FOR
TESTIMONY OR INFORMATION.


(G)                                 “COMMON STOCK” MEANS COMMON STOCK, PAR VALUE
$0.10 PER SHARE, OF HOLDINGS.


(H)                                 “CONSTRUCTIVE TERMINATION” MEANS A
TERMINATION BY THE EXECUTIVE OF HIS EMPLOYMENT WITH THE COMPANY ON WRITTEN
NOTICE GIVEN TO THE COMPANY WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH
HE LEARNS OF THE OCCURRENCE, WITHOUT HIS PRIOR WRITTEN CONSENT, OF ANY OF THE
FOLLOWING EVENTS, IF THE COMPANY SHALL HAVE FAILED TO CURE SUCH EVENT WITHIN
THIRTY (30) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE FROM THE EXECUTIVE OF A
REQUEST TO CURE SUCH EVENT:


(I)                                     A REDUCTION IN HIS THEN CURRENT BASE
SALARY OR IN HIS CURRENT BONUS LEVEL PURSUANT TO THE COMPANY’S BONUS PLAN;


(II)                                  A MATERIAL BREACH OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT;


(III)                               THE TERMINATION OF, OR A REDUCTION IN, ANY
MATERIAL EMPLOYEE BENEFIT OR PERQUISITE ENJOYED BY HIM (OTHER THAN AS PART OF AN
ACROSS-THE-BOARD REDUCTION APPLYING TO ALL EXECUTIVE OFFICERS OF THE COMPANY
WHICH HAS BEEN APPROVED BY THE BOARD OR THE COMPENSATION COMMITTEE THEREOF (THE
“COMPENSATION COMMITTEE”));


(IV)                              A MATERIAL CHANGE IN THE EXECUTIVE’S
POSITIONS, TITLES OR RESPONSIBILITIES WITH THE COMPANY (OTHER THAN AS A RESULT
OF A PROMOTION) AS SET FORTH IN SECTION 3 OF THIS AGREEMENT, OR ANY ACTION BY
THE COMPANY WHICH RESULTS IN A MATERIAL DIMINUTION IN THE AUTHORITY OF
EXECUTIVE, EXCLUDING FOR THIS PURPOSE, CHANGES TO THE INDIVIDUALS, GROUPS,
POSITIONS, OR DIVISIONS WHICH REPORT TO THE EXECUTIVE OR, IF APPLICABLE, THE
EXECUTIVE’S REMOVAL AS A MEMBER OF THE BOARD OR AS A MEMBER OF ANY BOARD OF
DIRECTORS OF ANY SUBSIDIARY OF THE COMPANY.  FOR THE AVOIDANCE OF DOUBT, A
CHANGE IN THE PERSON TO WHOM THE EXECUTIVE REPORTS SHALL NOT BE DEEMED A
CONSTRUCTIVE TERMINATION HEREUNDER;


(V)                                 THE RELOCATION OF THE EXECUTIVE’S PRINCIPAL
OFFICE TO A LOCATION OUTSIDE OF MANHATTAN, NEW YORK WITHOUT HIS CONSENT;

3


--------------------------------------------------------------------------------





(VI)                              THE FAILURE OF THE COMPANY TO OBTAIN THE
ASSUMPTION IN WRITING OF ITS OBLIGATION TO FULLY PERFORM THIS AGREEMENT BY ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITHIN 15
DAYS AFTER A MERGER, CONSOLIDATION, SALE, OR SIMILAR TRANSACTION; OR


(VII)                           A MATERIAL BREACH BY THE COMPANY OF ANY OR ALL
OF THE REPRESENTATIONS MADE BY THE COMPANY IN SECTION 12(A).


(I)                                     “DISABILITY” MEANS THE EXECUTIVE’S
INABILITY, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO SUBSTANTIALLY PERFORM HIS
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT FOR A PERIOD OF 90 CONSECUTIVE
DAYS OR ANY 180 DAYS OUT OF 365 CONSECUTIVE DAYS AS DETERMINED BY AN APPROVED
MEDICAL DOCTOR.  FOR THIS PURPOSE, AN “APPROVED MEDICAL DOCTOR” MEANS A MEDICAL
DOCTOR MUTUALLY SELECTED BY THE EXECUTIVE AND THE COMPANY.  IF THE EXECUTIVE AND
THE COMPANY CANNOT AGREE ON A MEDICAL DOCTOR, EACH PARTY SHALL SELECT A MEDICAL
DOCTOR AND THE TWO DOCTORS SHALL SELECT A THIRD WHO SHALL BE THE APPROVED
MEDICAL DOCTOR FOR THIS PURPOSE.


(J)                                     “PARTIES” MEANS THE COMPANY AND THE
EXECUTIVE.


(K)                                  “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, ESTATE, BOARD,
COMMITTEE, AGENCY, BODY, EMPLOYEE BENEFIT PLAN, ASSOCIATION, JOINT STOCK
COMPANY, UNINCORPORATED ORGANIZATION OR GOVERNMENTAL ENTITY OR ANY DEPARTMENT,
AGENCY OR POLITICAL SUBDIVISION THEREOF OR OTHER PERSON OR ENTITY.


(L)                                     “PROCEEDING” MEANS ANY THREATENED OR
ACTUAL ACTION, SUIT, OR PROCEEDING, AT LAW OR IN EQUITY, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE, APPELLATE, OR OTHER.


(M)                               “PRO-RATA ANNUAL INCENTIVE AWARD” MEANS AN
AMOUNT EQUAL TO THE PRODUCT OBTAINED BY MULTIPLYING (I) THE EXECUTIVE’S TARGET
ANNUAL INCENTIVE AWARD SET FORTH IN SECTION 5 FOR THE YEAR DURING WHICH HIS
EMPLOYMENT HEREUNDER TERMINATES (WITH SUCH AWARD DEEMED TO BE NO LESS THAN THE
GREATER OF (X) THE TARGET ANNUAL INCENTIVE AWARD FOR SUCH YEAR PURSUANT TO
SECTION 5 OR (Y) THE ACTUAL ANNUAL INCENTIVE AWARD OF THE EXECUTIVE IN THE PRIOR
YEAR OF EMPLOYMENT HEREUNDER) TIMES (II) A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS ON WHICH THE EXECUTIVE WAS EMPLOYED BY THE COMPANY DURING
SUCH YEAR AND THE DENOMINATOR OF WHICH IS 365.


(N)                                 “SUBSIDIARY” MEANS, WITH RESPECT TO ANY
PERSON, ANY CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR
OTHER BUSINESS ENTITY OF WHICH (I) IF A CORPORATION, A MAJORITY OF THE TOTAL
VOTING POWER OF SHARES OF STOCK ENTITLED (WITHOUT REGARD TO THE OCCURRENCE OF
ANY CONTINGENCY) TO VOTE IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES
THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY THAT
PERSON OR ONE OR MORE OF THE OTHER SUBSIDIARIES OF THAT PERSON OR A COMBINATION
THEREOF, OR (II) IF A LIMITED LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR
OTHER BUSINESS ENTITY, A MAJORITY OF THE LIMITED LIABILITY COMPANY, PARTNERSHIP
OR OTHER SIMILAR OWNERSHIP INTEREST THEREOF IS AT THE TIME OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY ANY PERSON OR ONE OR MORE SUBSIDIARIES OF THAT PERSON
OR A COMBINATION THEREOF.  FOR PURPOSES HEREOF, A PERSON OR PERSONS SHALL BE
DEEMED TO HAVE A MAJORITY OWNERSHIP INTEREST IN A LIMITED LIABILITY COMPANY,
PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY IF SUCH PERSON OR PERSONS
SHALL BE ALLOCATED A MAJORITY OF LIMITED LIABILITY COMPANY, PARTNERSHIP,
ASSOCIATION OR

4


--------------------------------------------------------------------------------





OTHER BUSINESS ENTITY GAINS OR LOSSES OR SHALL BE OR CONTROL ANY MANAGING
DIRECTOR OR GENERAL PARTNER OF SUCH LIMITED LIABILITY COMPANY, PARTNERSHIP,
ASSOCIATION OR OTHER BUSINESS ENTITY.


(O)                                 “TERMINATION DATE” MEANS THE DATE ON WHICH
THE EXECUTIVE’S EMPLOYMENT HEREUNDER TERMINATES FOR ANY REASON.


(P)                                 “VOTING STOCK” MEANS ISSUED AND OUTSTANDING
CAPITAL STOCK OR OTHER SECURITIES OF ANY CLASS OR CLASSES HAVING GENERAL VOTING
POWER, UNDER ORDINARY CIRCUMSTANCES IN THE ABSENCE OF CONTINGENCIES, TO ELECT,
IN THE CASE OF A CORPORATION, THE DIRECTORS OF SUCH CORPORATION AND, IN THE CASE
OF ANY OTHER ENTITY, THE CORRESPONDING GOVERNING PERSON(S).


2.                                       TERM OF EMPLOYMENT.  THE COMPANY AGREES
TO EMPLOY THE EXECUTIVE UNDER THIS AGREEMENT, AND THE EXECUTIVE ACCEPTS SUCH
EMPLOYMENT, FOR THE TERM OF EMPLOYMENT.  THE TERM OF EMPLOYMENT SHALL COMMENCE
ON THE EFFECTIVE DATE AND SHALL END ON THE THIRD ANNIVERSARY THEREOF.  ON THE
THIRD ANNIVERSARY OF THE EFFECTIVE DATE, AND ON EVERY SUCCESSIVE ONE YEAR
ANNIVERSARY THEREAFTER, THE TERM OF EMPLOYMENT SHALL AUTOMATICALLY BE RENEWED ON
THE SAME TERMS AND CONDITIONS SET FORTH HEREIN AS MODIFIED FROM TIME TO TIME BY
THE PARTIES FOR ADDITIONAL ONE-YEAR PERIODS, UNLESS EITHER PARTY GIVES THE OTHER
PARTY WRITTEN NOTICE OF THE ELECTION NOT TO RENEW THE TERM OF EMPLOYMENT AT
LEAST 60 DAYS’ PRIOR TO ANY SUCH RENEWAL DATE, WHEREUPON THE EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE ON THE ANNIVERSARY DATE UNDER THE TERMS OF THIS
AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, IN NO EVENT SHALL SUCH NON-RENEWAL BY
THE COMPANY OF THE TERM OF EMPLOYMENT BE DEEMED A TERMINATION BY THE COMPANY OF
THE EXECUTIVE’S EMPLOYMENT HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM
OF EMPLOYMENT MAY BE EARLIER TERMINATED IN ACCORDANCE WITH THE PROVISIONS SET
FORTH IN SECTION 8.


3.                                       POSITIONS, DUTIES, AND
RESPONSIBILITIES.


(A)                                  DURING THE TERM OF EMPLOYMENT, THE
EXECUTIVE SHALL BE EMPLOYED AS THE CHIEF FINANCIAL OFFICER AND EXECUTIVE VICE
PRESIDENT OF EACH OF HOLDINGS AND FINANCIAL, AND SHALL PERFORM SUCH NORMAL
DUTIES, RESPONSIBILITIES, FUNCTIONS AND AUTHORITY AND EXERCISE SUCH POWERS AS
ARE INCIDENT TO SUCH OFFICES.  THE EXECUTIVE, IN CARRYING OUT HIS EXECUTIVE
DUTIES UNDER THIS AGREEMENT, SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER OF SUCH
COMPANIES AND SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL BUSINESS TIME AND
ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND REASONABLE PERIODS OF
ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS AND AFFAIRS OF THE COMPANY.  THE
EXECUTIVE SHALL PERFORM HIS DUTIES AND RESPONSIBILITIES TO THE COMPANY HEREUNDER
TO THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY, PROFESSIONAL AND
EFFICIENT MANNER AND SHALL COMPLY WITH THE COMPANY’S POLICIES AND PROCEDURES IN
ALL MATERIAL RESPECTS.


(B)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NOTHING SHALL PRECLUDE THE EXECUTIVE FROM (I) SERVING ON THE BOARDS OF
DIRECTORS OF A REASONABLE NUMBER OF OTHER CORPORATIONS OR THE BOARDS OF A
REASONABLE NUMBER OF TRADE ASSOCIATIONS AND/OR CHARITABLE ORGANIZATIONS
(PROVIDED THAT IN EACH SUCH CASE THE EXECUTIVE SHALL GIVE THE BOARD AT LEAST 10
BUSINESS DAYS’ ADVANCE WRITTEN NOTICE OF THE EXECUTIVE’S INTENTION TO SERVE ON
ANY SUCH BOARD AND, IF THE BOARD REASONABLY OBJECTS THERETO, THE EXECUTIVE
AGREES NOT TO SERVE ON SUCH BOARD), (II) ENGAGING IN CHARITABLE ACTIVITIES AND
COMMUNITY AFFAIRS, INCLUDING POLITICAL ACTIVITIES, AND (III) MANAGING HIS
PERSONAL INVESTMENTS AND AFFAIRS, PROVIDED THAT SUCH ACTIVITIES DO NOT
MATERIALLY

5


--------------------------------------------------------------------------------





INTERFERE WITH THE PROPER PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES AS THE
CHIEF FINANCIAL OFFICER AND EXECUTIVE VICE PRESIDENT OF EACH OF HOLDINGS AND
FINANCIAL.


4.                                       BASE SALARY.  THE EXECUTIVE SHALL BE
PAID AN ANNUAL BASE SALARY OF $400,000 PER ANNUM, OR SUCH HIGHER RATE AS THE
COMPENSATION COMMITTEE MAY DETERMINE FROM TIME TO TIME (AS ADJUSTED FROM TIME TO
TIME, THE “BASE SALARY”).  THE BASE SALARY SHALL BE PAYABLE AT INTERVALS IN
ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES OF THE COMPANY APPLICABLE TO
SENIOR EXECUTIVES BUT NO LESS FREQUENTLY THAN MONTHLY.  THE BASE SALARY SHALL BE
REVIEWED NO LESS FREQUENTLY THAN ANNUALLY DURING THE TERM OF EMPLOYMENT FOR
INCREASES.  WITHOUT THE EXECUTIVE’S WRITTEN CONSENT, THE BASE SALARY SHALL NOT
BE DECREASED AT ANY TIME, OR FOR ANY PURPOSE, DURING THE TERM OF EMPLOYMENT
(INCLUDING, WITHOUT LIMITATION, FOR THE PURPOSE OF DETERMINING BENEFITS DUE
UNDER SECTION 9).


5.                                       ANNUAL INCENTIVE AWARDS.  THE EXECUTIVE
SHALL BE ELIGIBLE FOR AN ANNUAL INCENTIVE BONUS AWARD FROM THE COMPANY IN
RESPECT OF EACH FISCAL YEAR ENDING DURING THE TERM OF EMPLOYMENT.  THE
EXECUTIVE’S TARGET ANNUAL INCENTIVE BONUS AMOUNT FOR EACH SUCH YEAR SHALL BE AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF HIS ANNUALIZED BASE SALARY FOR
SUCH YEAR, AND HIS ACTUAL BONUS AMOUNT FOR EACH SUCH YEAR SHALL BE DETERMINED
BASED ON CRITERIA DETERMINED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND
APPROVED BY THE COMPENSATION COMMITTEE IN ITS SOLE DISCRETION.  THE EXECUTIVE
SHALL RECEIVE HIS ANNUAL INCENTIVE AWARD PAYMENT IN RESPECT OF ANY FISCAL YEAR
NO LATER THAN THE 60TH DAY FOLLOWING THE END OF THE PRECEDING FISCAL YEAR.


6.                                       OTHER BENEFITS.


(A)                                  EMPLOYEE BENEFITS.  DURING THE TERM OF
EMPLOYMENT, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE
BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS MADE AVAILABLE GENERALLY TO THE
COMPANY’S SENIOR EXECUTIVES OR TO ITS EMPLOYEES, INCLUDING, WITHOUT LIMITATION
OR GUARANTEE, PROFIT-SHARING, SAVINGS (QUALIFIED AND NON-QUALIFIED) AND OTHER
DEFINED CONTRIBUTION RETIREMENT PLANS OR PROGRAMS, MEDICAL, DENTAL,
HOSPITALIZATION, VISION, SHORT-TERM AND LONG-TERM DISABILITY AND LIFE INSURANCE
PLANS OR PROGRAMS, ACCIDENTAL DEATH AND DISMEMBERMENT PROTECTION, TRAVEL
ACCIDENT INSURANCE, AND ANY OTHER EMPLOYEE WELFARE BENEFIT PLANS OR PROGRAMS
THAT MAY BE MADE AVAILABLE BY THE COMPANY FROM TIME TO TIME, INCLUDING ANY PLANS
OR PROGRAMS THAT SUPPLEMENT THE ABOVE-LISTED TYPES OF PLANS OR PROGRAMS, WHETHER
FUNDED OR UNFUNDED; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO REQUIRE THE COMPANY TO ESTABLISH, MAINTAIN OR RETAIN ANY SUCH
PLANS, PROGRAMS, OR ARRANGEMENTS, EXCEPT FOR FAMILY MEDICAL, DENTAL, AND
HOSPITALIZATION INSURANCE PROVIDING COVERAGE, AT NO COST TO THE EXECUTIVE, WHICH
SHALL BE REQUIRED BENEFIT PLANS FOR THE EXECUTIVE.


(B)                                 PERQUISITES.  DURING THE TERM OF EMPLOYMENT,
THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL FRINGE BENEFITS AND
PERQUISITES MADE GENERALLY AVAILABLE TO SENIOR EXECUTIVES OF THE COMPANY, IN
EACH CASE, AT LEVELS, AND ON TERMS AND CONDITIONS, THAT ARE COMMENSURATE WITH
HIS POSITIONS AND RESPONSIBILITIES AT THE COMPANY; PROVIDED THAT THE COMPANY
SHALL PROVIDE THE EXECUTIVE WITH AN EXPENSE ACCOUNT IN AN AMOUNT NOT TO EXCEED
$10,000 PER ANNUM WHICH SHALL BE USED BY THE EXECUTIVE FOR CERTAIN EXECUTIVE
BENEFITS AND THE PROMOTION THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES. 
THE EXECUTIVE SHALL ALSO RECEIVE SUCH ADDITIONAL FRINGE BENEFITS AND PERQUISITES
AS THE COMPENSATION COMMITTEE MAY, IN ITS DISCRETION, FROM TIME TO TIME PROVIDE.

6


--------------------------------------------------------------------------------





(C)                                  VACATION.  DURING THE TERM OF EMPLOYMENT,
THE EXECUTIVE SHALL BE ENTITLED TO VACATION IN ACCORDANCE WITH THE COMPANY’S
VACATION POLICIES IN EFFECT FROM TIME TO TIME.


(D)                                 EXISTING INDEBTEDNESS.  BEGINNING ON
FEBRUARY 28, 2005 (THE “WAIVER DATE”) AND ON EACH OF THE FOLLOWING TWO
ANNIVERSARIES OF THE WAIVER DATE THEREAFTER DURING THE INITIAL TERM OF
EMPLOYMENT HEREUNDER, AND ONLY FOR SO LONG AS THE EXECUTIVE SHALL CONTINUE TO BE
EMPLOYED BY THE COMPANY HEREUNDER ON SUCH WAIVER DATE, THE COMPANY SHALL
RELEASE, CANCEL, FORGIVE AND FOREVER DISCHARGE AN AMOUNT EQUAL TO ONE THIRD
(1/3) OF THE OUTSTANDING PRINCIPAL AMOUNT (AND ANY ACCRUED BUT UNPAID INTEREST
THEREON) UNDER THAT CERTAIN PROMISSORY NOTE, DATED SEPTEMBER 20, 2001, MADE BY
THE EXECUTIVE IN FAVOR OF THE COMPANY IN THE ORIGINAL PRINCIPAL AMOUNT OF
$500,000.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED
BY THE COMPANY, OTHER THAN DUE TO DISABILITY IN ACCORDANCE WITH SECTION 8(B) OR
FOR CAUSE IN ACCORDANCE WITH SECTION 8(C)(I), OR IN THE EVENT OF THE EXECUTIVE’S
TERMINATION OF HIS EMPLOYMENT AS A RESULT OF A CONSTRUCTIVE TERMINATION, THE
COMPANY SHALL RELEASE, CANCEL, FORGIVE AND FOREVER DISCHARGE THE ENTIRE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH PROMISSORY NOTE AS OF THE DATE OF SUCH
TERMINATION.


7.                                       REIMBURSEMENT OF BUSINESS AND OTHER
EXPENSES.


(A)                                  THE EXECUTIVE SHALL BE AUTHORIZED TO INCUR
REASONABLE BUSINESS EXPENSES IN CARRYING OUT HIS DUTIES AND RESPONSIBILITIES
UNDER THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT
FROM TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS
EXPENSES, AND THE COMPANY SHALL PROMPTLY REIMBURSE HIM FOR ALL SUCH EXPENSES,
SUBJECT TO HIS SATISFACTION OF COMPANY REQUIREMENTS WITH RESPECT TO REPORTING
AND DOCUMENTATION OF SUCH EXPENSES.


(B)                                 ALL AMOUNTS PAYABLE TO THE EXECUTIVE AS
COMPENSATION HEREUNDER SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY
WITHHOLDING BY THE COMPANY.


8.                                       TERMINATION OF EMPLOYMENT.


(A)                                  TERMINATION DUE TO DEATH.  IN THE EVENT
THAT THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED DUE TO HIS DEATH, HIS
ESTATE OR HIS BENEFICIARIES (AS THE CASE MAY BE) SHALL BE ENTITLED TO THE
FOLLOWING:


(I)                                     PAYMENT OF THE BASE SALARY THROUGH THE
DATE OF HIS DEATH AND FOR AN ADDITIONAL 90 DAYS THEREAFTER;


(II)                                  A PRO-RATA ANNUAL INCENTIVE AWARD FOR THE
YEAR IN WHICH HIS DEATH OCCURS, PAYABLE IN A LUMP SUM PROMPTLY AFTER THE DATE OF
HIS DEATH IN DUE COURSE WITH SUCH PAYMENTS MADE TO OTHER EXECUTIVES OF THE
COMPANY FOLLOWING THE END OF THE COMPANY’S FISCAL YEAR;


(III)                               A LUMP-SUM PAYMENT PROMPTLY AFTER HIS DEATH
IN RESPECT OF ALL ACCRUED BUT UNUSED VACATION DAYS AT HIS BASE SALARY RATE IN
EFFECT ON THE TERMINATION DATE, PAYMENT OF ANY OTHER AMOUNTS EARNED, ACCRUED AND
OWING TO THE EXECUTIVE BUT NOT YET PAID AND

7


--------------------------------------------------------------------------------





RECEIPT OF OTHER VESTED BENEFITS IN ACCORDANCE WITH APPLICABLE PLANS AND
PROGRAMS OF THE COMPANY (THE “STANDARD BENEFIT”); AND


(IV)                              PAYMENT OF COBRA PREMIUMS FOR THE ENTIRE
PERIOD OF ELIGIBILITY FOR THE EXECUTIVE’S ELIGIBLE DEPENDENTS AND CONTINUED
PARTICIPATION FOR ONE YEAR FOR EACH OF THE EXECUTIVE’S DEPENDENTS IN ALL OTHER
EMPLOYEE WELFARE BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS IN WHICH SUCH
DEPENDENT WAS PARTICIPATING AS OF THE DATE OF THE EXECUTIVE’S DEATH, ON TERMS
AND CONDITIONS NO LESS FAVORABLE THAN THOSE APPLYING ON SUCH DATE.


(B)                                 TERMINATION DUE TO DISABILITY.  IN THE EVENT
THAT THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED DUE TO DISABILITY, HE
SHALL BE ENTITLED TO THE FOLLOWING:


(I)                                     CONTINUATION OF BASE SALARY UNTIL
COMMENCEMENT OF LONG-TERM DISABILITY PAYMENTS;


(II)                                  A PRO-RATA ANNUAL INCENTIVE AWARD FOR THE
YEAR IN WHICH HIS EMPLOYMENT TERMINATES, PAYABLE IN A LUMP SUM IN DUE COURSE
WITH SUCH PAYMENTS MADE TO OTHER EXECUTIVES OF THE COMPANY FOLLOWING THE END OF
THE COMPANY’S FISCAL YEAR;


(III)                               THE STANDARD BENEFIT; AND


(IV)                              PAYMENT OF COBRA PREMIUMS FOR THE ENTIRE
PERIOD OF ELIGIBILITY FOR THE EXECUTIVE AND ELIGIBLE DEPENDENTS AND
PARTICIPATION FOR ONE YEAR FOR THE EXECUTIVE AND EACH OF HIS DEPENDENTS IN ALL
COMPANY LIFE INSURANCE COVERAGE AND IN ALL OTHER COMPANY EMPLOYEE WELFARE
BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS.

No termination of the Executive’s employment for Disability shall be effective
unless the Company first gives 15 days’ written notice of such termination to
the Executive.


(C)                                  TERMINATION BY THE COMPANY FOR CAUSE.


(I)                                     NO TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER BY THE COMPANY FOR CAUSE SHALL BE EFFECTIVE UNLESS THE
PROVISIONS OF THIS SECTION 8(C)(I) SHALL HAVE BEEN FULLY COMPLIED WITH.  PRIOR
TO ANY TERMINATION BY THE COMPANY FOR CAUSE, THE EXECUTIVE SHALL BE GIVEN
WRITTEN NOTICE BY THE BOARD OF THE INTENTION TO TERMINATE HIM, SUCH NOTICE (A)
TO STATE IN REASONABLE DETAIL THE CIRCUMSTANCES THAT CONSTITUTE THE GROUNDS ON
WHICH THE PROPOSED TERMINATION FOR CAUSE IS BASED AND (B) TO BE GIVEN NO LATER
THAN 180 DAYS AFTER THE BOARD FIRST LEARNS OF SUCH CIRCUMSTANCES.  THE EXECUTIVE
SHALL HAVE 15 DAYS AFTER RECEIVING SUCH NOTICE IN WHICH TO CURE SUCH GROUNDS, TO
THE EXTENT SUCH CURE IS POSSIBLE.


(II)                                  IN THE EVENT THAT THE EXECUTIVE’S
EMPLOYMENT HEREUNDER IS TERMINATED BY THE COMPANY FOR CAUSE IN ACCORDANCE WITH
SECTION 8(C)(I), HE SHALL BE ENTITLED TO THE FOLLOWING:

(A)                              PAYMENT OF THE BASE SALARY THROUGH THE
TERMINATION DATE; AND

(B)                                THE STANDARD BENEFIT.

8


--------------------------------------------------------------------------------





(D)                                 TERMINATION WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION OF THE EXECUTIVE.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
HEREUNDER IS TERMINATED BY THE COMPANY, OTHER THAN DUE TO DISABILITY IN
ACCORDANCE WITH SECTION 8(B) OR FOR CAUSE IN ACCORDANCE WITH SECTION 8(C)(I), OR
IN THE EVENT OF THE EXECUTIVE’S TERMINATION OF HIS EMPLOYMENT AS A RESULT OF A
CONSTRUCTIVE TERMINATION, THE EXECUTIVE SHALL BE ENTITLED TO:


(I)                                     PAYMENT OF THE BASE SALARY THROUGH THE
TERMINATION DATE;


(II)                                  THE STANDARD BENEFIT; AND


(III)                               UPON EXECUTION AND DELIVERY OF THE GENERAL
RELEASE SUBSTANTIALLY IN THE FORM AND SUBSTANCE AS SET FORTH IN EXHIBIT A
ATTACHED HERETO (THE “GENERAL RELEASE”) AND SUCH GENERAL RELEASE HAVING BECOME
EFFECTIVE:

(1)                                  A PRO-RATA ANNUAL INCENTIVE AWARD FOR THE
YEAR IN WHICH THE EXECUTIVE WAS TERMINATED, WHICH SHALL BE CALCULATED BASED ON
THE LAST FULL YEAR ANNUAL INCENTIVE AWARD PAID BY THE COMPANY TO THE EXECUTIVE,
PAYABLE IN A LUMP SUM PROMPTLY FOLLOWING THE TERMINATION DATE;

(2)                                  A PROMPT LUMP-SUM SEVERANCE PAYMENT EQUAL
TO TWO TIMES THE EXECUTIVE’S ANNUAL BASE SALARY AS OF THE TERMINATION DATE; AND

(3)                                  PAYMENT OF COBRA PREMIUMS FOR THE ENTIRE
PERIOD OF ELIGIBILITY FOR THE EXECUTIVE AND ELIGIBLE DEPENDENTS AND CONTINUED
PARTICIPATION FOR THE EXECUTIVE AND EACH OF HIS DEPENDENTS IN ALL COMPANY LIFE
INSURANCE COVERAGE AND ALL OTHER COMPANY WELFARE BENEFIT PLANS, PROGRAMS, AND
ARRANGEMENTS UNTIL THE EARLIER OF (X) ONE YEAR FROM THE TERMINATION DATE OR (Y)
THE DATE THE EXECUTIVE RECEIVES EQUIVALENT COVERAGE AND BENEFITS FROM A
SUBSEQUENT EMPLOYER.


(E)                                  VOLUNTARY TERMINATION.  IN THE EVENT THAT
THE EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE COMPANY ON HIS OWN INITIATIVE,
OTHER THAN BY DEATH, FOR DISABILITY OR BY A CONSTRUCTIVE TERMINATION, HE SHALL
HAVE THE SAME ENTITLEMENTS HEREUNDER AS PROVIDED IN SECTION 8(C)(II) IN THE CASE
OF A TERMINATION BY THE COMPANY FOR CAUSE.  A VOLUNTARY TERMINATION UNDER THIS
SECTION 8(E) SHALL BE EFFECTIVE UPON WRITTEN NOTICE TO THE COMPANY AND SHALL NOT
BE DEEMED A BREACH OF THIS AGREEMENT.


(F)                                    BENEFIT PLANS.  IN THE EVENT THAT THE
EXECUTIVE, OR ANY OF HIS DEPENDENTS, IS PRECLUDED FROM CONTINUING FULL
PARTICIPATION IN ANY EMPLOYEE BENEFIT PLAN, PROGRAM, OR ARRANGEMENT AS PROVIDED
IN SECTIONS 8(A)(IV), 8(B)(IV), OR 8(D)(III)(3), THE EXECUTIVE SHALL BE PROVIDED
WITH THE AFTER-TAX ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE.  FOR
THIS PURPOSE, THE ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE SHALL
BE DEEMED TO BE THE TOTAL COST TO THE EXECUTIVE OR ANY OF HIS DEPENDENTS OF
OBTAINING SUCH BENEFIT OR COVERAGE BY HIMSELF ON AN INDIVIDUAL BASIS.  PAYMENT
OF SUCH AFTER-TAX ECONOMIC EQUIVALENT SHALL BE MADE QUARTERLY IN ADVANCE,
WITHOUT DISCOUNT.


(G)                                 NO MITIGATION/OFFSET.  IN THE EVENT OF ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
BE UNDER NO OBLIGATION TO SEEK OTHER EMPLOYMENT OR OTHERWISE MITIGATE THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  THE

9


--------------------------------------------------------------------------------





COMPANY MAY OFFSET AGAINST AMOUNTS DUE THE EXECUTIVE UNDER THIS AGREEMENT ON
ACCOUNT OF (A) ANY CLAIM THAT THE COMPANY OR ANY OF ITS SHAREHOLDERS OR
AFFILIATES MAY HAVE AGAINST HIM OR (B) ANY REMUNERATION OR OTHER BENEFIT EARNED
OR RECEIVED BY THE EXECUTIVE AFTER SUCH TERMINATION EXCEPT AS SPECIFICALLY
PROVIDED IN SECTION 8(D)(III)(3).


9.                                       CHANGE OF CONTROL.  IN THE EVENT THAT A
CHANGE OF CONTROL OCCURS DURING THE TERM OF EMPLOYMENT, THEN (I) ALL COMPANY
STOCK OPTIONS AND SHARES OF RESTRICTED STOCK ISSUED TO THE EXECUTIVE SHALL
THEREUPON BECOME FULLY VESTED AND NONFORFEITABLE; AND (II) THE EXECUTIVE SHALL
HAVE THE CONTINUED RIGHT TO EXERCISE EACH OUTSTANDING VESTED STOCK OPTION,
INCLUDING, WITHOUT LIMITATION, ANY PORTION OF THE EXECUTIVE’S STOCK OPTIONS
VESTING PRIOR TO OR UPON SUCH CHANGE OF CONTROL, TO THE EXTENT PERMITTED BY THE
APPLICABLE PLAN OR, IF MORE FAVORABLE TO THE EXECUTIVE, GRANT DOCUMENT.  IN THE
EVENT THAT HOLDERS OF COMMON STOCK RECEIVE CASH, SECURITIES, OR OTHER PROPERTY
IN RESPECT OF THEIR COMMON STOCK IN CONNECTION WITH A CHANGE OF CONTROL
TRANSACTION, THE COMPANY SHALL ENABLE THE EXECUTIVE (IF HE SO ELECTS) TO
EXERCISE ANY STOCK OPTION AT A TIME AND IN A FASHION THAT WILL ENTITLE HIM TO
RECEIVE IN EXCHANGE FOR ANY SHARES THUS ACQUIRED, THE SAME CONSIDERATION AS IS
RECEIVED IN SUCH CHANGE OF CONTROL TRANSACTION BY OTHER HOLDERS OF COMMON STOCK.


10.                                 INDEMNIFICATION.


(A)                                  THE COMPANY AGREES THAT (I) IF THE
EXECUTIVE IS MADE A PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY
PROCEEDING BY REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT, MANAGER, CONSULTANT, OR REPRESENTATIVE OF THE COMPANY OR IS OR
WAS SERVING AT THE REQUEST OF THE COMPANY OR ANY OF ITS AFFILIATES AS A
DIRECTOR, OFFICER, MEMBER, EMPLOYEE, AGENT, MANAGER, CONSULTANT, OR
REPRESENTATIVE OF ANOTHER PERSON OR (II) IF ANY CLAIM IS MADE, OR THREATENED TO
BE MADE, THAT ARISES OUT OF OR RELATES TO THE EXECUTIVE’S SERVICE IN ANY OF THE
FOREGOING CAPACITIES, THEN THE EXECUTIVE SHALL PROMPTLY BE INDEMNIFIED AND HELD
HARMLESS BY THE COMPANY TO THE FULLEST EXTENT LEGALLY PERMITTED OR AUTHORIZED BY
HOLDINGS’ CERTIFICATE OF INCORPORATION, BYLAWS OR BOARD RESOLUTIONS, AGAINST ANY
AND ALL COSTS, EXPENSES, LIABILITIES, AND LOSSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEY’S FEES, JUDGMENTS, INTEREST, EXPENSES OF INVESTIGATION, PENALTIES,
FINES, ERISA EXCISE TAXES OR PENALTIES, AND AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT) INCURRED OR SUFFERED BY THE EXECUTIVE IN CONNECTION THEREWITH, AND
SUCH INDEMNIFICATION SHALL CONTINUE AS TO THE EXECUTIVE EVEN IF HE HAS CEASED TO
BE A DIRECTOR, MEMBER, EMPLOYEE, AGENT, MANAGER, CONSULTANT OR REPRESENTATIVE OF
THE COMPANY OR OTHER PERSON AND SHALL INURE TO THE BENEFIT OF THE EXECUTIVE’S
HEIRS, EXECUTORS, AND ADMINISTRATORS.  THE COMPANY SHALL ADVANCE TO THE
EXECUTIVE ALL COSTS AND EXPENSES INCURRED BY HIM IN CONNECTION WITH ANY SUCH
PROCEEDING OR CLAIM WITHIN 15 DAYS AFTER RECEIVING WRITTEN NOTICE REQUESTING
SUCH AN ADVANCE.  SUCH NOTICE SHALL INCLUDE AN UNDERTAKING BY THE EXECUTIVE TO
REPAY THE AMOUNT ADVANCED IF HE IS ULTIMATELY DETERMINED NOT TO BE ENTITLED TO
INDEMNIFICATION AGAINST SUCH COSTS AND EXPENSES.  FOR THE AVOIDANCE OF DOUBT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE EXECUTIVE SHALL
NOT BE ENTITLED TO INDEMNIFICATION HEREUNDER IF ANY PROCEEDING OR CLAIM IS
INITIATED BY THE EXECUTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, OR
IF THE EXECUTIVE FAILS TIMELY TO NOTIFY THE COMPANY OF HIS BEING MADE (OR BEING
THREATENED TO BE MADE) A PARTY TO ANY SUCH PROCEEDING CONTEMPLATED BY THIS
SECTION 10(A) AND THE COMPANY IS MATERIALLY PREJUDICED BY THE EXECUTIVE’S
FAILURE TO SO NOTIFY IT.

10


--------------------------------------------------------------------------------



(B)                                 NEITHER THE FAILURE OF THE COMPANY
(INCLUDING THE BOARD, INDEPENDENT LEGAL COUNSEL, OR STOCKHOLDERS) TO HAVE MADE A
DETERMINATION IN CONNECTION WITH ANY REQUEST FOR INDEMNIFICATION OR ADVANCEMENT
UNDER SECTION 10(A) THAT THE EXECUTIVE HAS SATISFIED ANY APPLICABLE STANDARD OF
CONDUCT NOR A DETERMINATION BY THE COMPANY (INCLUDING THE BOARD, INDEPENDENT
LEGAL COUNSEL, OR STOCKHOLDERS) THAT THE EXECUTIVE HAS NOT MET ANY APPLICABLE
STANDARD OF CONDUCT, SHALL CREATE A PRESUMPTION THAT THE EXECUTIVE HAS NOT MET
AN APPLICABLE STANDARD OF CONDUCT.


(C)                                  DURING THE TERM OF EMPLOYMENT AND FOR A
PERIOD OF SIX YEARS THEREAFTER, THE COMPANY SHALL KEEP IN PLACE A DIRECTORS AND
OFFICERS’ LIABILITY INSURANCE POLICY (OR POLICIES) PROVIDING COMPREHENSIVE
COVERAGE TO THE EXECUTIVE EQUAL TO AT LEAST THE GREATER OF (I) $5,000,000 PER
YEAR AND (II) THE COVERAGE THAT THE COMPANY PROVIDES FOR ANY OTHER PRESENT OR
FORMER SENIOR EXECUTIVE OR DIRECTOR OF THE COMPANY.


(D)                                 THE COMPANY SHALL BE ENTITLED TO DEDUCT OR
WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY TO THE EXECUTIVE ANY FEDERAL,
STATE, LOCAL OR FOREIGN WITHHOLDING TAXES, EXCISE TAX, OR EMPLOYMENT TAXES
(“TAXES”) IMPOSED WITH RESPECT TO THE EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS
FROM THE COMPANY OR THE EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY
(INCLUDING, WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR
EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED EQUITY). 
IN THE EVENT THE COMPANY ELECTS, AT THE EXECUTIVE’S REQUEST, TO NOT MAKE SUCH
DEDUCTIONS OR WITHHOLDINGS, THE EXECUTIVE SHALL INDEMNIFY THE COMPANY FOR ANY
AMOUNTS PAID WITH RESPECT TO ANY SUCH TAXES, TOGETHER WITH ANY INTEREST,
PENALTIES AND RELATED EXPENSES THERETO.


11.                                 ASSIGNABILITY; BINDING NATURE.


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS, HEIRS (IN
THE CASE OF THE EXECUTIVE), AND ASSIGNS.


(B)                                 NO RIGHTS OR OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY EXCEPT THAT
SUCH RIGHTS OR OBLIGATIONS MAY BE ASSIGNED OR TRANSFERRED PURSUANT TO A MERGER
OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE CONTINUING ENTITY, OR A SALE OR
LIQUIDATION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND BUSINESS OF THE
COMPANY; PROVIDED, THAT THE ASSIGNEE OR TRANSFEREE IS THE SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE ASSETS AND BUSINESS OF THE COMPANY AND SUCH ASSIGNEE OR
TRANSFEREE ASSUMES THE LIABILITIES, OBLIGATIONS, AND DUTIES OF THE COMPANY, AS
CONTAINED IN THIS AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER OF LAW.  IN THE
EVENT OF ANY SALE OF ASSETS AND BUSINESS OR LIQUIDATION AS DESCRIBED IN THE
PRECEDING SENTENCE, THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH ASSIGNEE OR TRANSFEREE TO EXPRESSLY ASSUME THE LIABILITIES,
OBLIGATIONS AND DUTIES OF THE COMPANY HEREUNDER.


(C)                                  NO RIGHTS OR OBLIGATIONS OF THE EXECUTIVE
UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE EXECUTIVE OTHER THAN
HIS RIGHTS TO COMPENSATION AND BENEFITS, WHICH MAY BE TRANSFERRED ONLY BY WILL
OR OPERATION OF APPLICABLE LAW, EXCEPT AS PROVIDED IN SECTION 18(F).

11


--------------------------------------------------------------------------------





12.                                 REPRESENTATIONS.


(A)                                  HOLDINGS AND FINANCIAL, JOINTLY AND
SEVERALLY, REPRESENT AND WARRANT THAT:


(I)                                     HOLDINGS AND FINANCIAL ARE DULY
AUTHORIZED TO ENTER INTO THIS AGREEMENT AND TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND, UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE PARTIES, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF
HOLDINGS AND FINANCIAL, ENFORCEABLE AGAINST HOLDINGS AND FINANCIAL IN ACCORDANCE
WITH ITS TERMS;


(II)                                  HOLDINGS AND FINANCIAL ARE CORPORATIONS,
EACH DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATES OF DELAWARE AND MARYLAND, AS APPLICABLE, AND EACH HAVING FULL CORPORATE
POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS SUCH BUSINESSES ARE PRESENTLY
CONDUCTED; AND


(III)                               THE EXECUTION AND DELIVERY BY EACH OF
HOLDINGS AND FINANCIAL OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN THE VIOLATION OF ANY LAW,
STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION, JUDGMENT, OR DECREE OF ANY
COURT OR GOVERNMENTAL AUTHORITY TO OR BY WHICH HOLDINGS OR FINANCIAL IS BOUND,
OR OF ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF HOLDINGS OR
FINANCIAL, AND WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OR VIOLATION OF,
ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT UNDER, ANY AGREEMENT, INSTRUMENT, OR DOCUMENT TO WHICH
HOLDINGS OR FINANCIAL IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS
PROPERTIES OR ASSETS IS SUBJECT, NOR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF HOLDINGS OR FINANCIAL.


(B)                                 THE EXECUTIVE HEREBY ACKNOWLEDGES,
REPRESENTS AND WARRANTS TO THE COMPANY THAT:


(I)                                     THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY THE EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH,
VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER,
JUDGMENT OR DECREE TO WHICH THE EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND;


(II)                                  THE EXECUTIVE IS NOT A PARTY TO OR BOUND
BY ANY UNDISCLOSED EMPLOYMENT AGREEMENT, NON-COMPETE AGREEMENT OR
CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON;


(III)                               UPON THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING
OBLIGATION OF THE EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND


(IV)                              THE EXECUTIVE HAS HAD AMPLE OPPORTUNITY TO
CONSULT WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, HAS SO CONSULTED TO THE EXTENT DESIRED BY THE EXECUTIVE IN
HIS SOLE DISCRETION, AND FULLY UNDERSTANDS THE TERNS AND CONDITIONS CONTAINED
HEREIN.

12


--------------------------------------------------------------------------------





13.                                 COVENANT NOT TO COMPETE; CONFIDENTIALITY;
INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS.


(A)                                  COVENANT NOT TO COMPETE.


(I)                                     IN FURTHER CONSIDERATION OF THE
COMPENSATION TO BE PAID TO THE EXECUTIVE HEREUNDER, THE EXECUTIVE ACKNOWLEDGES
THAT DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY HE HAS AND SHALL
BECOME FAMILIAR WITH THE COMPANY’S AND ITS SUBSIDIARIES’ TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS SUBSIDIARIES AND
THAT HIS SERVICES SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE
COMPANY, AND THEREFORE, THE EXECUTIVE AGREES THAT DURING THE TERM OF EMPLOYMENT
AND FOR A PERIOD OF (1) IN THE CASE OF A TERMINATION BY THE COMPANY WITHOUT
CAUSE OR BY EXECUTIVE AS A RESULT OF A CONSTRUCTIVE TERMINATION, 12 MONTHS OR
(2) IN THE CASE OF A TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON, 18 MONTHS
THEREAFTER (THE “NONCOMPETE PERIOD”), THE EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY (WHETHER AS AN EMPLOYEE, CONSULTANT, INVESTOR, INDEPENDENT
CONTRACTOR, OR DIRECTOR):

(A)                              ENGAGE, ENTER INTO OR ATTEMPT TO ENTER INTO, OR
MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR BE
EMPLOYED BY, A RESTRICTED BUSINESS (AS DEFINED BELOW) THAT DIRECTLY OR
INDIRECTLY COMPETES WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE UNITED
STATES OR OTHER JURISDICTIONS IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
CONDUCTS OR IS DEVELOPING BUSINESS OR HAS DEMONSTRABLE PLANS TO CONDUCT
BUSINESS; PROVIDED, HOWEVER, THAT THIS CLAUSE (A) SHALL NOT APPLY FOLLOWING THE
EXPIRATION OF THE TERM OF EMPLOYMENT AS A RESULT OF A NOTICE FROM THE COMPANY OR
THE EXECUTIVE PURSUANT TO SECTION 2; PROVIDED, FURTHER, THAT NOTHING HEREIN
SHALL PROHIBIT THE EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN FIVE
PERCENT (5%) OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION THAT IS
PUBLICLY TRADED, SO LONG AS THE EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE
BUSINESS OF SUCH CORPORATION; OR

(B)                                (I) INDUCE OR ATTEMPT TO PERSUADE ANY FORMER
OR THEN CURRENT EMPLOYEE, AGENT, MANAGER, CONSULTANT, DIRECTOR, CUSTOMER,
COUNTERPARTY OR OTHER BUSINESS RELATIONSHIP OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE SUCH EMPLOYMENT OR OTHER RELATIONSHIP (INCLUDING,
WITHOUT LIMITATION, BY MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR
COMMUNICATIONS REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES) OR (II) HIRE
ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITHIN
THE 12 MONTH PERIOD PRIOR TO THE TERMINATION DATE.


(II)                                  FOR THE PURPOSES OF THIS SECTION 13, A
“RESTRICTED BUSINESS” SHALL MEAN A FINANCIAL GUARANTY INSURANCE, SPECIALIZED
SURETY, CREDIT DERIVATIVE AND/OR STRUCTURED FINANCE BUSINESS, WHETHER EXISTING
OR TO BE FORMED AND WITHOUT REGARD TO ITS CLAIMS-PAYING ABILITY, OR ANY OTHER
BUSINESS WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES CONDUCTS OR IS DEVELOPING
OR CONSIDERING FOR DEVELOPMENT DURING THE TERM OF EMPLOYMENT OR ON THE
TERMINATION DATE.


(III)                               THE COVENANTS OF THE EXECUTIVE SET FORTH IN
THIS SECTION 13 SHALL BE NULL AND VOID AND WITHOUT ANY FORCE OR EFFECT UPON THE
EFFECTIVE DATE OF ANY LIQUIDATION OR DISSOLUTION OF THE COMPANY, IT BEING
UNDERSTOOD THAT A MERGER OR CONSOLIDATION OF THE COMPANY SHALL NOT BE DEEMED TO
CONSTITUTE A LIQUIDATION OR DISSOLUTION OF THE COMPANY.


(IV)                              THE COVENANTS SET FORTH ABOVE IN THIS SECTION
13 SHALL BE CONSTRUED AS A SERIES OF SEPARATE COVENANTS, ONE FOR EACH COUNTY IN
EACH OF THE STATES OF THE UNITED STATES OR

13


--------------------------------------------------------------------------------





COUNTRY OUTSIDE THE UNITED STATES TO WHICH SUCH RESTRICTION APPLIES, SUBJECT,
HOWEVER, TO THE APPLICABLE LAWS OF SUCH JURISDICTIONS.


(V)                                 IF, AT THE TIME OF ENFORCEMENT OF THIS
SECTION 13, ANY ARBITRATOR OR COURT OF COMPETENT JURISDICTION SHALL HOLD THAT
THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE MAXIMUM DURATION, SCOPE
OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED
DURATION, SCOPE OR AREA AND THAT SUCH ARBITRATOR OR COURT SHALL BE AUTHORIZED TO
REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD, SCOPE AND
AREA PERMITTED BY APPLICABLE LAW.  THE EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED IN THIS SECTION 13 ARE REASONABLE AND NECESSARY TO THE
PROTECTION OF LEGITIMATE COMPANY INTERESTS.


(VI)                              IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY THE EXECUTIVE OF ANY OF THE PROVISIONS OF THIS SECTION 13, THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY WOULD SUFFER IRREPARABLE
HARM, AND THUS, IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES
EXISTING IN ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SEEK AND OBTAIN SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY).  IN ADDITION, IN THE EVENT OF A BREACH OR VIOLATION BY EXECUTIVE OF
THIS SECTION 13, THE NONCOMPETE PERIOD SHALL BE AUTOMATICALLY EXTENDED BY THE
AMOUNT OF TIME BETWEEN THE INITIAL OCCURRENCE OF THE BREACH OR VIOLATION AND
WHEN SUCH BREACH OR VIOLATION HAS BEEN DULY CURED.


(B)                                 CONFIDENTIALITY.


(I)                                     THE EXECUTIVE ACKNOWLEDGES THAT HE HAS
AND WILL DEVELOP AND BE EXPOSED TO NON-PUBLIC INFORMATION THAT IS OR WILL BE
PROPRIETARY TO THE COMPANY AND ITS SUBSIDIARIES, INCLUDING, BUT NOT LIMITED TO,
CUSTOMER LISTS, MARKETING PLANS, PRICING DATA, PRODUCT DEVELOPMENT PLANS, AND
OTHER INTANGIBLE INFORMATION, AND THAT THE NON-PUBLIC INFORMATION AND DATA
(INCLUDING TRADE SECRETS) OBTAINED BY HIM WHILE EMPLOYED BY THE COMPANY
CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES
(“CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF THE COMPANY AND/OR ONE OR MORE
OF ITS SUBSIDIARIES.  THE EXECUTIVE AGREES TO USE SUCH INFORMATION ONLY IN
CONNECTION WITH THE PERFORMANCES OF HIS DUTIES HEREUNDER, TO FOREVER MAINTAIN
SUCH INFORMATION IN CONFIDENCE AND NOT TO DISCLOSE TO ANY PERSON OR USE FOR HIS
OWN PURPOSES ANY CONFIDENTIAL INFORMATION OR ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OF OTHER PERSONS IN THE POSSESSION OF THE COMPANY (“THIRD PARTY
INFORMATION”) WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, UNLESS AND TO THE
EXTENT THAT THE CONFIDENTIAL INFORMATION OR THIRD PARTY INFORMATION BECOMES
GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OR IN THE COMPANY’S
INDUSTRY OTHER THAN, IN EACH CASE, AS A RESULT OF THE EXECUTIVE’S ACTS OR
OMISSIONS; PROVIDED, HOWEVER THAT THE EXECUTIVE MAY DISCLOSE SUCH INFORMATION
WHEN REQUIRED TO BY LAW OR SUBPOENA FROM A COURT, GOVERNMENT AGENCY OR
LEGISLATIVE BODY; PROVIDED FURTHER, HOWEVER, THAT THE EXECUTIVE SHALL
IMMEDIATELY NOTIFY THE COMPANY OF HIS RECEIPT OF ANY REQUEST OR DEMAND (WHETHER
THROUGH LEGAL PROCESS OR OTHERWISE) THAT HE PROVIDE SUCH DISCLOSURE, AND
THEREAFTER THE EXECUTIVE SHALL COOPERATE FULLY WITH ANY COMPANY EFFORTS TO
RESIST, RESTRICT OR MODIFY ANY SUCH REQUEST OR DEMAND.  THE EXECUTIVE SHALL
DELIVER TO THE COMPANY AT THE TERMINATION DATE, OR AT ANY OTHER TIME THE COMPANY
MAY REQUEST, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS, COMPUTER FILES,
DISKS AND TAPES, PRINTOUTS AND SOFTWARE AND OTHER DOCUMENTS AND DATA (AND ALL
COPIES THEREOF) EMBODYING OR RELATING TO THIRD PARTY INFORMATION, CONFIDENTIAL
INFORMATION,

14


--------------------------------------------------------------------------------





WORK PRODUCT (AS DEFINED BELOW) OR THE BUSINESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


(II)                                  THE EXECUTIVE SHALL BE PROHIBITED IN THE
COURSE OF PERFORMING HIS DUTIES FOR THE COMPANY FROM USING OR DISCLOSING ANY
CONFIDENTIAL INFORMATION OR TRADE SECRETS THAT THE EXECUTIVE MAY HAVE LEARNED
THROUGH ANY PRIOR EMPLOYMENT.


(C)                                  INTELLECTUAL PROPERTY, INVENTIONS AND
PATENTS.  THE EXECUTIVE ACKNOWLEDGES THAT ALL DISCOVERIES, CONCEPTS, IDEAS,
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES,
DRAWINGS, REPORTS, PATENT APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK
(WHETHER OR NOT INCLUDING ANY CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR
APPLICATIONS RELATED THERETO, ALL OTHER PROPRIETARY INFORMATION AND ALL SIMILAR
OR RELATED INFORMATION (WHETHER OR NOT PATENTABLE) WHICH RELATE TO THE COMPANY’S
OR ANY OF ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND
DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE CONCEIVED,
DEVELOPED OR MADE BY THE EXECUTIVE (WHETHER ALONE OR JOINTLY WITH OTHERS) WHILE
EMPLOYED BY THE COMPANY, WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT
(“WORK PRODUCT”), BELONG TO THE COMPANY AND/OR ONE OR MORE OF ITS SUBSIDIARIES. 
THE EXECUTIVE SHALL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE BOARD AND, AT THE
COMPANY’S EXPENSE, PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD
(WHETHER DURING OR AFTER THE TERM OF EMPLOYMENT) TO ESTABLISH AND CONFIRM SUCH
OWNERSHIP (INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS).  THE EXECUTIVE ACKNOWLEDGES THAT ALL WORK
PRODUCT SHALL BE DEEMED TO CONSTITUTE “WORKS MADE FOR HIRE” UNDER THE U.S.
COPYRIGHT ACT OF 1976, AS AMENDED.


14.                                 EXECUTIVE’S COOPERATION.  DURING THE TERM OF
EMPLOYMENT AND THEREAFTER, THE EXECUTIVE SHALL COOPERATE WITH THE COMPANY IN ANY
INTERNAL INVESTIGATION, ANY ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING OR
ANY DISPUTE WITH A THIRD PARTY AS REASONABLY REQUESTED BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, THE EXECUTIVE BEING AVAILABLE TO THE COMPANY
UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT
THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA
OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION
AND TURNING OVER TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME
INTO THE EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE
REASONABLY CONSISTENT WITH EXECUTIVE’S OTHER PERMITTED ACTIVITIES AND
COMMITMENTS).  IN THE EVENT THE COMPANY REQUIRES THE EXECUTIVE’S COOPERATION IN
ACCORDANCE WITH THIS SECTION 14, THE COMPANY SHALL REIMBURSE THE EXECUTIVE
SOLELY FOR REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND MEALS) UPON
SUBMISSION OF RECEIPTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, UPON TERMINATION OF THE TERM OF EMPLOYMENT HEREUNDER, THE EXECUTIVE
SHALL, IF APPLICABLE, AUTOMATICALLY BE DEEMED TO HAVE RESIGNED AS A DIRECTOR OF
THE BOARD AND OF ANY BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANY
SUBSIDIARY OF THE COMPANY.


15.                                 RESOLUTION OF DISPUTES.  EXCEPT AS
SPECIFICALLY CONTEMPLATED IN THIS AGREEMENT, ANY CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR THE
TERMINATION OF SUCH EMPLOYMENT SHALL BE RESOLVED BY BINDING CONFIDENTIAL
ARBITRATION, TO BE HELD IN NEW YORK, NEW YORK, IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY PARTY IN ANY COURT HAVING
JURISDICTION THEREOF.  DURING THE RESOLUTION OF ANY DISPUTE UNDER THIS SECTION
15, EACH PARTY SHALL BEAR THE COST OF ITS OWN

15


--------------------------------------------------------------------------------





ATTORNEYS’ FEES AND EXPENSES.  IF THE EXECUTIVE PREVAILS IN THE ARBITRATION,
THEN THE COMPANY SHALL PROMPTLY PAY ALL REASONABLE COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCURRED BY THE
EXECUTIVE OR HIS BENEFICIARIES IN RESOLVING ANY SUCH CLAIM.  IF THE COMPANY
PREVAILS IN THE ARBITRATION, THEN THE ARBITRATOR SHALL DETERMINE THE ALLOCATION
OF THE COSTS AND EXPENSES OF THE ARBITRATION, INCLUDING THE ARBITRATOR’S FEE AND
BOTH PARTIES’ ATTORNEYS’ FEES AND EXPENSES, BASED UPON THE EXTENT TO WHICH EACH
PARTY PREVAILED IN THE ARBITRATION.  IN THE EVENT THAT ANY RELIEF WHICH IS
AWARDED IS NON-MONETARY, THEN SUCH COSTS AND EXPENSES SHALL BE ALLOCATED IN ANY
MANNER AS MAY BE DETERMINED BY THE ARBITRATOR.


16.                                 NOTICES.  ANY NOTICE, CONSENT, DEMAND,
REQUEST, OR OTHER COMMUNICATION GIVEN TO A PERSON IN CONNECTION WITH THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN TO SUCH
PERSON (A) WHEN DELIVERED PERSONALLY TO SUCH PERSON, OR (B) PROVIDED THAT A
WRITTEN ACKNOWLEDGMENT OF RECEIPT IS OBTAINED, TWO DAYS AFTER BEING SENT BY
PREPAID CERTIFIED OR REGISTERED MAIL, OR BY A NATIONALLY RECOGNIZED OVERNIGHT
COURIER, TO THE ADDRESS SPECIFIED BELOW FOR SUCH PERSON (OR TO SUCH OTHER
ADDRESS AS SUCH PERSON SHALL HAVE SPECIFIED BY 10 DAYS’ ADVANCE NOTICE GIVEN IN
ACCORDANCE WITH THIS SECTION 16), OR (C) IN THE CASE OF THE COMPANY ONLY, ON THE
FIRST BUSINESS DAY AFTER IT IS SENT BY FACSIMILE TO THE FACSIMILE NUMBER SET
FORTH FOR THE COMPANY (OR TO SUCH OTHER FACSIMILE NUMBER AS THE COMPANY SHALL
HAVE SPECIFIED BY 10 DAYS’ ADVANCE NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION
16), WITH A CONFIRMATORY COPY SENT BY CERTIFIED OR REGISTERED MAIL OR BY
OVERNIGHT COURIER TO THE COMPANY IN ACCORDANCE WITH THIS SECTION 16.

If to the Company, to:

ACA Financial Guaranty Corporation
140 Broadway
New York, NY 10005
Attention: General Counsel
Telephone: (212) 375-2000
Facsimile: (212) 375-2100

If to the Executive, to:

The Executive’s principal residence as shown in the records of the Company,

with a copy to:

the Executive at the Company’s address.

If to a beneficiary of the Executive, to:

The address most recently specified by the Executive or beneficiary through
notice given in accordance with this Section 16.

17.                                 Guarantee of Obligations.  Holdings is a
beneficiary of the services provided by Executive and hereby irrevocably and
unconditionally guarantee the performance of all obligations of Financial
hereunder.

16


--------------------------------------------------------------------------------




18.                                 Insurance.  The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on the Executive in any amount or amounts considered
advisable.  The Executive agrees to cooperate in any medical or other
examination, supply any information and execute and deliver any applications or
other instruments in writing as may be reasonably necessary to obtain and
constitute such insurance.


19.                                 MISCELLANEOUS.


(A)                                  ENTIRE AGREEMENT.  THIS AGREEMENT,
INCLUDING EXHIBIT A HERETO, REPRESENTS THE ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND, AS OF THE
EFFECTIVE DATE, SUPERSEDES AND TERMINATES ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
DISCUSSIONS, NEGOTIATIONS, AND UNDERTAKINGS, WHETHER WRITTEN OR ORAL, BETWEEN
THE PARTIES WITH RESPECT THERETO, INCLUDING, BUT NOT LIMITED TO, THE FORMER
EMPLOYMENT AGREEMENT AND ALL PREDECESSOR AGREEMENTS.


(B)                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OR PORTION OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR
UNENFORCEABLE FOR ANY REASON, IN WHOLE OR IN PART, THE REMAINING PROVISIONS OF
THIS AGREEMENT SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND
EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW SO AS TO ACHIEVE THE PURPOSES OF
THIS AGREEMENT.


(C)                                  AMENDMENT OR WAIVER.  NO PROVISION IN THIS
AGREEMENT MAY BE AMENDED UNLESS SUCH AMENDMENT IS SET FORTH IN A WRITING SIGNED
BY THE PARTIES.  NO WAIVER BY EITHER PARTY OF ANY BREACH OF ANY CONDITION OR
PROVISION CONTAINED IN THIS AGREEMENT SHALL BE DEEMED A WAIVER OF ANY SIMILAR OR
DISSIMILAR CONDITION OR PROVISION AT THE SAME OR ANY PRIOR OR SUBSEQUENT TIME. 
TO BE EFFECTIVE, ANY WAIVER MUST BE SET FORTH IN A WRITING SIGNED BY THE WAIVING
PARTY.


(D)                                 HEADINGS.  THE HEADINGS OF THE SECTIONS
CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


(E)                                  BENEFICIARIES/REFERENCES.  THE EXECUTIVE
SHALL BE ENTITLED, TO THE EXTENT PERMITTED UNDER ANY APPLICABLE LAW, TO SELECT
AND CHANGE A BENEFICIARY OR BENEFICIARIES TO RECEIVE ANY COMPENSATION OR BENEFIT
HEREUNDER FOLLOWING THE EXECUTIVE’S DEATH BY GIVING THE COMPANY WRITTEN NOTICE
THEREOF.  IN THE EVENT OF THE EXECUTIVE’S DEATH OR A JUDICIAL DETERMINATION OF
HIS INCOMPETENCE, REFERENCE IN THIS AGREEMENT TO THE EXECUTIVE SHALL BE DEEMED,
WHERE APPROPRIATE, TO REFER TO HIS BENEFICIARY, ESTATE, OR OTHER LEGAL
REPRESENTATIVE.


(F)                                    SURVIVORSHIP.  EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL SURVIVE THE TERMINATION DATE.


(G)                                 GOVERNING LAW/JURISDICTION.  THIS AGREEMENT
SHALL BE GOVERNED, CONSTRUED, PERFORMED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT (AND ALL EXHIBITS HERETO), EVEN THOUGH UNDER THAT
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

17


--------------------------------------------------------------------------------





(H)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


(I)                                     NO STRICT CONSTRUCTION.  THE LANGUAGE
USED IN THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE
APPLIED AGAINST ANY PARTY.


(J)                                     CONSENT TO JURISDICTION.  EACH OF THE
PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE
PARTIES FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT
BY U.S.  REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE
STATE OF NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS PARAGRAPH L8(L).  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN ANY UNITED STATES DISTRICT COURT
LOCATED IN NEW YORK CITY, NEW YORK, AND HEREBY AND THEREBY FURTHER IRREVOCABLY
AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(K)                                  WAIVER OF JURY TRIAL.  AS A SPECIFICALLY
BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT,
EACH PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

18


--------------------------------------------------------------------------------




SIGNATURE PAGE TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

By:

 /s/ Nora J. Dahlman

 

 

 

Name: Nora J. Dahlman

 

 

Title: General Counsel and Secretary

 

 

 

ACA FINANCIAL GUARANTY

 

CORPORATION

 

 

 

By:

 /s/ Nora J. Dahlman

 

 

 

Name: Nora J. Dahlman

 

 

Title: General Counsel and Secretary

 

 

 

 

 

 

  /s/ Edward U. Gilpin

 

 

 

EDWARD U. GILPIN

 

19


--------------------------------------------------------------------------------




Exhibit A

GENERAL RELEASE

I, EDWARD U. GILPIN, in consideration of and subject  to the performance by ACA
CAPITAL HOLDINGS, INC., a Delaware corporation (“Holdings”), ACA FINANCIAL
GUARANTY CORPORATION, a Maryland corporation (“Financial,” and, together with
Holdings and each of their respective subsidiaries, the “Company”), of their
respective obligations under the Amended and Restated Employment Agreement,
dated as of September 30, 2004 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, employees, agents, representatives, attorneys,
successors and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.

1.                                       I understand that any payments or
benefits paid or granted to me under Section 8(d)(iii) of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled.  I understand and
agree that I will not receive the payments and benefits specified in Section
8(d)(iii) of the Agreement unless I execute and effectuate this General
Release.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.  I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

2.                                       Except with respect to obligations to
me under my Employment Agreement that expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever, in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed, against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or

20


--------------------------------------------------------------------------------




under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (collectively, the “Claims”).

3.                                       I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by Section 2 above.

4.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied.  I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims as to my rights and entitlements.  I further
agree that I am not aware of any pending charge or complaint of the type
described in Section 2 as of the execution of this General Release.

5.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

6.                                       I agree that I will (i) forfeit all
amounts payable by the Company pursuant to the Agreement and (ii) to the maximum
extent permitted by applicable law, immediately return to the Company all
amounts paid by the Company pursuant to Section 8(d)(iii), in each case, if I
challenge the validity of this General Release.  I also agree that if I violate
this General Release by suing the Company or the other Released Parties, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.

7.                                       I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone.

8.                                       Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National

21


--------------------------------------------------------------------------------




Association of Securities Dealers, Inc.  (NASD), any other self-regulatory
organization or governmental entity.

9.                                       I agree to reasonably cooperate with
the Company in any internal investigation, any administrative, regulatory, or
judicial proceeding or any dispute with a third party.  I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments.  I understand
that in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
(including lodging and meals), upon my submission of receipts.

10.                                 I agree not to disparage the Company, its
past and present investors, officers, directors or employees or its affiliates
and to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential unless a
prior written release from the Company is obtained.  I further represent that as
of the date hereof, I have returned to the Company any and all property,
tangible or intangible, relating to its business, which I possessed or had
control over at any time (including, but not limited to, company-provided credit
cards, building or office access cards, keys, computer equipment, manuals,
files, documents, records, software, customer data base and other data) and that
I have not retained any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

11.                                 Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

12.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.                                       I HAVE READ IT CAREFULLY;

2.                                       I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED;

22


--------------------------------------------------------------------------------




3.                                       I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

4.                                       I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT, I HAVE HAD THE OPPORTUNITY TO SO CONSULT, AND HAVE
AVAILED MYSELF OF SUCH ADVICE TO THE EXTENT I HAVE DEEMED NECESSARY TO MAKE A
VOLUNTARY AND INFORMED CHOICE TO EXECUTE THIS AGREEMENT;

5.                                       I HAVE HAD AT LEAST [21][/][45] DAYS
FROM THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                     , 20    , TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                     , 20     VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL
NOT RESTART ANY REQUIRED CONSIDERATION PERIOD; [This section is only required if
the Executive is over the age of 40.  The 45 day period is required if at least
one other person is being terminated at the same time for the same reason, i.e.,
a reduction in force.]

6.                                       I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT, SUCH REVOCATION TO BE RECEIVED
IN WRITING BY THE COMPANY BY THE END OF THE SEVENTH DAY AFTER THE DATE HEREOF,
AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED; [This section is only required if the Executive
is over the age of 40.]

7.                                       I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

8.                                       I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

NAME:

 

 

 

 

 

DATE:

 

 

 

23


--------------------------------------------------------------------------------